NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIMBERLEY ANN BRADLEY,                          No.    18-16511

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00349-DJH

 v.
                                                MEMORANDUM*
ARIZONA DEPARTMENT OF
ECONOMIC SECURITY,

                Defendant-Appellee,

 v.

KELLY SERVICES, INC.,

                Third-party-defendant-
                Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kimberley Ann Bradley appeals pro se from the district court’s summary

judgment in her employment action alleging violations of Title VII and the Equal

Pay Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Colwell v. Bannister, 763 F.3d 1060, 1065 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment on Bradley’s claims

alleging a discriminatory pay differential because Bradley failed to establish a

prima facie case of discrimination. See Villiarimo v. Aloha Island Air, Inc., 281

F.3d 1054, 1062 (9th Cir. 2002) (setting forth prima facie case of discrimination

under Title VII); Stanley v. Univ. of S. Cal., 178 F.3d 1069, 1073-74 (9th Cir.

1999) (setting forth prima facie case for an Equal Pay Act violation; plaintiff must

show that the jobs in question are substantially equal).

      The district court properly granted summary judgment on Bradley’s

retaliation claims because Bradley failed to demonstrate a causal link between her

protected activity and the adverse employment decision. See Villiarimo, 281 F.3d

at 1064 (setting forth prima facie case of retaliation under Title VII); Lambert v.

Ackerley, 180 F.3d 997, 1002-03, 1008 (9th Cir. 1999) (setting forth prima facie

case of retaliation under 29 U.S.C. § 215(a)(3)).

      We reject as without merit Bradley’s contentions that the district judge

demonstrated partiality for defendants.

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                    18-16511
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Bradley’s motion for appointment of counsel (Docket Entry No. 30) is

denied.

      AFFIRMED.




                                          3                                       18-16511